Citation Nr: 1437981	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-25 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Hepatitis C. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1972 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

On the June 2010 VA Form 9, the Veteran requested to appear before a member of the Board for a hearing.  In October 2011, he stated that he no longer wished to appear for a Board hearing.  The hearing request is withdrawn.  38 C.F.R. § 20.702(e) (2013).  

In February 2014, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in April 2014.  The Veteran was provided an opportunity to submit additional evidence and no evidence was submitted.   

Additionally, the Veteran has changed representatives during the course of this appeal.  The Veteran's current representative, The American Legion, submitted an appellate brief on the Veteran's behalf in July 2014.  


FINDING OF FACT

The Veteran's Hepatitis C was not present in service or for many years after service, and the most probative medical evidence of record does not show that it is related to any in-service incident. 

CONCLUSION OF LAW

The Veteran's Hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Assist and Notify 

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.   A February 2009 letter provided notice, before the initial adjudication of the claim, regarding what information and evidence was needed to substantiate the claim, as well as what information and evidence should be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also provided notice of the information generally pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Accordingly, the notice requirements of the VCAA have been satisfied.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).      

Treatment records have also been associated with the claims file, to specifically include the Veteran's service treatment records and post-service VA medical records dated through May 2010.  38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(c) (2012).  The Veteran has not identified pertinent outstanding private treatment records and he stated in March 2009 that he did not have additional evidence to submit.  

The Veteran was afforded a VA examination in May 2009.  The examiner reviewed the claims file, conducted an appropriate evaluation, and opined that the Veteran's Hepatitis C was less likely than not related to an air gun injection in the military.  The Board then requested the opinion of a medical specialist.  In an April 2014 opinion, the specialist reviewed the Veteran's records and provided a thorough rationale to support his opinion that the Veteran's Hepatitis C was less likely than not related to service.  As such, the Board finds the May 2009 VA examination report and the April 2014 VHA opinion, when read together, to be adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Service Connection Claim 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2013); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Initially, the Board notes that the current disability requirement of service connection is satisfied.  Although a March 2010 VA treatment record indicated that the Veteran's Hepatitis C was "cured," the Veteran had a diagnosis of Hepatitis C during the course of the appeal.  See May 2009 VA examination report.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).    
  
The Veteran's service treatment records do not show that he was treated for or diagnosed with Hepatitis C during his active service.  The Veteran's entrance examination report and report of medical history, dated July 1972 were silent for any pertinent abnormalities.  His separation examination report and report of medical history, dated June 1973, were also silent for any pertinent abnormalities.  The Veteran, in August 1973, was asked to indicate on a medical form if he has or had "hepatitis."  The Board notes that although the answer "yes" was initially circled, it was then crossed out and the answer "no" was circled.  

Service connection may be granted for any disease diagnosed after discharge from service when evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Several risk factors for Hepatitis C have been identified, including: organ transplants before 1992, transfusions of blood or blood products before 1992, hemodialysis, accidental exposure to blood by health care workers, intravenous drug use or intranasal cocaine use, high risk sexual activity, and other direct percutaneous (through the skin) exposure to blood such as by tattooing.  A June 2004 VA Fast Letter stated that despite the lack of any scientific evidence to document transmission of Hepatitis C with airgun injectors, it is biologically plausible.  

Here, the Veteran contends that he contracted Hepatitis C while in the military as a result of either sexual activity or inoculation via air gun injection.  The Veteran stated that he was diagnosed in 2006 and that from 1980 to 2006, he experienced symptoms including weight gain, stomach sickness, headaches, weakness, low energy, and decreased interest in sexual intercourse.  See June 2010 VA Form 9.  Although the Veteran is competent to report his symptoms and the occurrence of risk factors, he is not competent to provide an etiology opinion as he does not have the required medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).      

A November 2008 VA treatment record noted that the Veteran was diagnosed with Hepatitis C.  The Veteran denied IV drug use but admitted to "very remote cocaine snorting," sexual activity during service, and a post-service tattoo.  The Veteran's VA physician opined that the Hepatitis C was more likely than not related to his military service in Germany due to the rarity of the Veteran's genotype in North America.           

The Veteran was afforded a VA examination in May 2009.  A post-service tattoo was identified but the Veteran denied exposure to blood, intranasal cocaine use, IV drug use, and high risk sexual practices.  The examiner opined that it was less likely than not that the Veteran's Hepatitis C was caused by or a result of immunization by air gun in the military.    

In February 2014, the Board requested a medical specialist opinion from the Veterans Health Administration.  An opinion was received in April 2014.  The VA specialist reviewed the claims file and specifically stated that he would give the benefit of the doubt to the Veteran when possible in formulating his medical opinion.  He opined that it was less likely than not that the Veteran's Hepatitis C is related to military service.  Initially, the specialist acknowledged the lay statements that the Veteran began experiencing such symptoms as weight gain, stomach sickness, headaches, and decreased energy in 1980 but opined that he could not say if these symptoms were related to Hepatitis C.          
  
The medical specialist disagreed with the November 2008 VA physician who stated that the Veteran's Hepatitis C was related to service based on the genotype of the virus.  The VA medical specialist opined that the Veteran's genotype 2b infection does not speak strongly for or against service connection as there is no dramatic difference between the incidence of genotype 2 in Europe and the United States.  The medical specialist concluded that specialists cannot determine where or how the Veteran was exposed to Hepatitis C based on the genotype results. 

The medical specialist also reviewed the VA's Fast Letter that considered transmission of Hepatitis C via air gun injection to be biologically plausible.  However, he did not find this to be a likely mode of transmission as no such documented case exists.  The medical specialist also acknowledged the Veteran's contention that he was sexually active during service, but stated that the claims file does not indicate that the Veteran only had sexual exposures in Germany.  The specialist also stated that although the absolute risk of cocaine use and tattoos are not fully defined, these are a better studied and more accepted mode of transmission of the virus than air gun vaccination.  Additionally, the specialist stated that it does not appear that the Veteran had occupational exposure to blood during service and that there is no medical evidence that he contracted the infection during enlistment.  

The Board finds the May 2009 VA examination report and April 2014 VHA opinion, when read together, to be a more probative etiology opinion than the November 2008 VA treatment record as the November 2008 VA physician did not adequately consider the Veteran's risk factors, such as cocaine use and post-service tattoo.  As such, the criteria for service connection for Hepatitis C have not been met as the Board finds that the most probative medical evidence of record does not indicate a link between the Veteran's Hepatitis C virus and service.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for Hepatitis C is denied.



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


